IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Davita, Inc.,                            :
                         Petitioner      :
                                         :
                v.                       :   No. 1207 C.D. 2020
                                         :   Submitted: June 11, 2021
Lisa Rogers (Workers’                    :
Compensation Appeal Board),              :
                      Respondent         :

BEFORE: HONORABLE P. KEVIN BROBSON, President Judge
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE BROBSON                           FILED: November 9, 2021

      Davita, Inc. (Employer) petitions for review of an order of the Workers’
Compensation Appeal Board (Board), dated October 29, 2020. The Board affirmed
the decision of a Workers’ Compensation Judge (WCJ), granting the claim petition
filed by Lisa Rogers (Claimant) and denying the termination petition filed by
Employer. For the reasons set forth below, we affirm the Board’s order.
                               I. BACKGROUND
      Claimant worked for Employer as a registered nurse/clinical coordinator. On
January 26, 2018, Claimant sustained a work-related injury in the nature of a lumbar
sprain. Employer accepted liability for Claimant’s work-related injury pursuant to
an Amended Notice of Temporary Compensation Payable, which was subsequently
converted to a Notice of Compensation Payable (NCP) by operation of law.
Thereafter, on October 10, 2018, Claimant filed a claim petition, asserting that she
had sustained a lumbar spine injury, a cervical injury, and a thoracic injury while
working for Employer on January 26, 2018, and that she was totally disabled as a
result thereof as of January 28, 2018.1 Subsequent thereto, on February 25, 2019,
Employer filed a termination petition, asserting that Claimant had fully recovered
from her work-related injury as of January 10, 2019.
       In support of her claim petition, Claimant testified before the WCJ at the
hearing held on February 6, 2019. Claimant testified that, on January 26, 2018,2 as
she was walking into Ephrata Hospital, one of five different hospitals where she
performed inpatient dialysis for Employer, her foot did not clear the curb and she
started to fall facedown. (R.R. at 85a.) To avoid falling onto her face, Claimant
twisted her body, which caused her to strike her right knee, right foot, left low back,
and left hip on the ground. (Id. at 85a-86a.) Despite her fall, Claimant worked her
complete shift that day. (Id. at 86a.) The next day, she treated at Hanover Hospital
for complaints of low back pain, right knee pain, and right foot pain, and the
emergency room medical staff provided her with a work restriction and released her
with instructions to follow up with her family doctor. (Id. at 86a-87a.) Claimant
followed up with her family doctor on January 30, 2018, complaining of low back
pain that was worse on the right and that radiated up her right side into her neck,
right knee pain, and right foot pain. (Id. at 87a-88a.) Sometime thereafter, at

       1
          In her claim petition, Claimant also alleged that, on May 10, 2018, her left leg “gave out
on her” because of her January 26, 2018 work-related low back injury, causing her to sustain a
fractured left ankle. Claimant, however, withdrew her claim that her fractured left ankle was
related to the January 26, 2018 work-related incident at the time of the February 6, 2019 hearing
before the WCJ.
       2
          There appears to be a discrepancy in the record regarding the date on which Claimant
sustained her work-related injury. Claimant testified that the work-related incident occurred on
January 27, 2018, whereas the NCP, claim petition, and termination petition identify the date of
injury as January 26, 2018. (See Reproduced Record (R.R.) at 5a, 23a, 80a, 85a, 245a.) Given
that the operative documents identify January 26, 2018, as the date of Claimant’s work-related
injury, we will use that date throughout this opinion.

                                                 2
Employer’s direction, Claimant also treated with Concentra. (Id. at 88a.) In order
to treat Claimant’s injuries, the medical providers at Concentra prescribed Claimant
muscle relaxers and pain medication, ordered a magnetic resonance imaging (MRI)
of Claimant’s lumbar spine, imposed light-duty work restrictions, and referred
Claimant to WellSpan Neurosurgery (WellSpan). (Id. at 88a-89a.)
      Claimant first treated at WellSpan on March 15, 2018, with Melissa Miller
(Nurse Miller), a nurse practitioner. (Id. at 90a.) At that time, Claimant complained
of low back pain that radiated down her right leg and up into her neck.
(Id. at 90a-91a.) Claimant explained that, by the time of her first visit with Nurse
Miller, her right knee and right foot “were no longer an issue.” (Id. at 90a.) To treat
Claimant’s injuries, Nurse Miller ordered a bone scan and an electromyography
(EMG) of Claimant’s right leg and referred Claimant for pain management.
(Id. at 91a-93a.) When she returned to WellSpan following the EMG, Claimant
treated with Pawel Ochalski, M.D. (Id. at 93a.) At that time, Dr. Ochalski ordered
MRIs and computerized tomography (CT) scans of Claimant’s lumbar to cervical
spine. (Id. at 94a.) Claimant indicated that she has continued to treat regularly with
Dr. Ochalski since that time and that Dr. Ochalski’s treatment plan includes surgery
for her cervical spine and physical therapy for her low back. (Id. at 95a.) Claimant
admitted, however, that except for one session, she has not attended physical
therapy. (Id. at 107a-08a, 117a.)
      Claimant testified further that, prior to the January 26, 2018 work-related
incident, she sought treatment on various occasions for injuries to her low back and
neck. (Id. at 96a.) She explained that, in 2003 or 2005, she injured her low back
while shoveling snow and treated with her family doctor. (Id. at 96a-97a.) Then,
in 2015, she fell off a horse and injured her neck. (Id. at 97a, 105a.) Following the


                                          3
fall, she treated at Hanover Hospital and Hershey Medical Center for a concussion
and neck pain and underwent a CT scan of her neck. (Id. at 105a-06a, 114a.)
Thereafter, in 2016, Claimant treated with her family doctor for neck pain after an
aggressive patient “yanked” on her arm. (Id. at 96a-98a.) Claimant did not,
however, recall treating with an orthopedist for her low back or neck or undergoing
physical therapy for her low back prior to the January 26, 2018 work-related
incident. (Id. at 106a-07a.) Claimant also did not recall being previously diagnosed
with arthritis or degenerative disc disease in her cervical, thoracic, and/or lumbar
spine or complaining of low back pain that radiated down her right leg or pain and
numbness in her hands and feet prior to the January 26, 2018 work-related incident.
(Id. at 110a-11a, 113a.) In addition, while she admitted that she has treated with a
chiropractor in the past, Claimant testified that those treatments were not related to
any pain complaints. (Id. at 106a-07a.)
      Despite these prior injuries, Claimant did not have any problems with her neck
or low back that prevented her from working or performing the duties of her position
with Employer from April 18, 2016, when she started working for Employer, to
January 26, 2018, when she sustained the work-related injury. (Id. at 99a.) Since
the time of the January 26, 2018 work-related injury, however, Claimant has been
unable to perform her normal household activities. (Id. at 101a-02a.) Claimant
indicated that she has also been unable to drive because Dr. Ochalski restricted her
from driving. (Id. at 102a.) Claimant testified further that she continues to take
Flexeril and OxyContin for her low back and neck condition. (Id. at 125a-26a.) She
also continues to perform exercises—i.e., leg lifts and stretches—every four hours
at home. (Id. at 126a-27a.)




                                          4
      Claimant further admitted that, on May 10, 2018, she was at the Hanover
Hotel for a “moms’ night out,” when she suffered a fall and fractured her left ankle.
(Id. at 118a-21a.) She explained that she put her left leg up on the wall outside the
bathroom to scratch a rash, when her right leg “gave out,” causing her to fall on the
floor on top of her left ankle. (Id. at 120a-21a.) Claimant also admitted that, prior
to the fall, she had consumed a couple of alcoholic drinks. (Id. at 119a.)
      Claimant also presented the deposition testimony of Dr. Ochalski, who is a
board-certified neurological surgeon that mainly treats degenerative, traumatic, and
other conditions of the spine. (Id. at 150a.) Dr. Ochalski testified that Claimant first
treated at WellSpan on March 15, 2018, with Nurse Miller. (Id. at 151a.) At that
time, Claimant reported to Nurse Miller that, following the January 26, 2018
work-related incident, she began to experience low back pain, leg pain, and neck
pain. (Id.) Nurse Miller performed an evaluation, which revealed proximal leg
weakness, elements of lumbar radiculopathy, and neck pain. (Id. at 153a-54a.)
Nurse Miller referred Claimant to Hillside Pain Management in an attempt to
conservatively manage Claimant’s “lumbar mediated pain.” (Id. at 154a.) When
she returned to Nurse Miller in April 2018, however, Claimant reported no relief
from the epidural steroid injection that she had received from Hillside Pain
Management. (Id. at 154a-55a.) In an effort to further evaluate Claimant’s potential
candidacy for surgery, Nurse Miller ordered a single-photon emission computerized
tomography (SPECT) scan of Claimant’s lumbar spine and an EMG of Claimant’s
right lower extremity. (Id. at 155a.) Claimant returned to Nurse Miller again on
July 16, 2018; on that date, Claimant reported that, since the time of her last visit
with Nurse Miller, she had sustained a right ankle fracture. (Id. at 155a-56a.)




                                           5
      When Claimant returned to WellSpan on September 5, 2018, Claimant was
evaluated by Dr. Ochalski. (Id. at 156a.) At that time, Dr. Ochalski performed a
physical examination, which revealed “weakness on [Claimant’s] right side[,] . . .
asymmetry in her reflexes with hyperreflexia noted on the right side compared to the
left, and . . . a very unsteady gait with very small steps requiring assistance.”
(Id. at 156a-57a.) Dr. Ochalski reviewed both the MRI of Claimant’s lumbar spine
and the EMG of Claimant’s right lower extremity. (Id. at 157a.) He confirmed that
the MRI of Claimant’s cervical spine revealed degenerative changes. (Id.) He
further explained that “[t]he EMG disclosed some nerve irritation potentially in the
peripheral nervous system around the perineal nerve, but what was most concerning
to [him] was the fact that [Claimant] had a level of disability and functional
impairment that was out of proportion to what [they] were seeing in the low back
and [he was] concerned . . . about a potential underappreciated problem higher up in
the nervous system, particularly in the cervical spine.” (Id.) Dr. Ochalski diagnosed
Claimant with “some element of lumbar radiculopathy” and “myelopathy in the
cervical or thoracic region,” and he recommended that Claimant undergo MRIs of
both her cervical and thoracic spine. (Id. at 157a-58a.) Dr. Ochalski did not believe
that Claimant was capable of returning to work. (Id. at 158a.)
      Dr. Ochalski testified further that the MRI of Claimant’s cervical spine
revealed “multiple disc herniations that were essentially abutting and indenting the
spinal sac and causing some impression on the spinal cord,” as well as degenerative
disc disease at multiple levels. (Id. at 158a-59a, 213a.) Dr. Ochalski explained that,
while the MRI also revealed osteophytes, or bone spurs, at multiple levels that were
indenting Claimant’s spinal cord, “the bone spurs [were] not the leading part of that
compression”; rather, “the leading part of [the] compression [was] disc material.”


                                          6
(Id. at 214a-15a.) Dr. Ochalski also indicated that “despite the complexity of
[Claimant’s] case[,] . . . [Claimant] had . . . physical [examination] findings [that
were] early indicators of myelopathy, and [that] . . . the MRI bore out some of [their]
initial concerns.” (Id. at 160a.) When questioned whether complaints similar to
those reported by Claimant—i.e., lumbar pain and leg weakness—could be confused
with lumbar radiculopathy, Dr. Ochalski explained:
             I think that [Claimant] presented basically with two injuries. One
      was localized to her low back resulting in back pain and some element
      of nerve root irritation. Those types of injuries are -- again, this is my
      impression, but those types of injuries are more consciously [sic] and
      people are more aware of them and can more easily localize those types
      of injuries, and that’s why I believe that she was more expressive of
      that problem, which I believe she had. She certainly, no doubt, had a
      back injury.
             As time went on and as back injuries go, they typically heal with
      conservative management and strategies, and she has demonstrated
      some ability to heal that injury, and that would be expected with the
      findings on the imaging studies. What I also believe she had at the time
      of her injury was a stretch of the spinal cord, a mild or at least an early
      spinal cord injury called a central cord injury that resulted in weakness
      of the gross muscle groups that we know the spinal cord controls.
             The physical exam findings that can go back all the way to her
      family doctor and to [Nurse Miller’s] findings of leg -- proximal leg
      weakness cannot be explained by her lumbar MRI and can only be
      explained by the findings on the cervical imaging, and so that has to be
      taken into account when looking at the entire picture of understanding
      why this individual would initially present with back pain and focal leg
      pain but never really explain why she’s having proximal leg weakness
      and asymmetry in her reflexes. And until we image that part of the
      spine, we’ve finally disclosed that, you know, aspect of her case that
      heretofore wasn’t explained with any -- you know, anybody really
      making a good analysis of that.
(Id. at 160a-62a.) In order to treat Claimant’s cervical myelopathy, Dr. Ochalski
scheduled an anterior surgery to decompress Claimant’s spinal cord and to correct



                                          7
the curvature of her spine, which was to be followed by Claimant’s use of a brace to
prevent further deterioration of her spinal cord dysfunction. (Id. at 164a.)
      Ultimately, Dr. Ochalski opined within a reasonable degree of medical
certainty that all of his diagnoses, as well as Claimant’s medical treatment including
the scheduled decompression surgery, are causally related to the January 26, 2018
work-related incident. (Id. at 164a-65a.) Dr. Ochalski further opined that, with
respect to the injury to Claimant’s lumbar spine—i.e., lumbar sprain/strain and
lumbar radiculopathy—Claimant has reached maximum medical improvement, but
she continues to suffer from and requires further treatment for the cervical
myelopathy and central cord syndrome. (Id. at 166a-67a.) While he admitted that
Claimant’s medical records indicated that Claimant had suffered from low back and
neck issues prior to the January 26, 2018 work-related incident, Dr. Ochalski
indicated that those medical records did not change the opinions that he rendered
regarding the cause of Claimant’s injuries. (Id. at 167a.) Rather, he explained that
those prior issues “fit into [his] opinion that [Claimant’s] work injury aggravated
[her] preexisting conditions and that those preexisting conditions predispose[d] her
to developing the injury that she sustained relative to her spinal cord and [lumbar]
nerve roots.” (Id.)
      On cross-examination, Dr. Ochalski admitted that, while he supervised Nurse
Miller during her evaluation of Claimant, he did not himself examine Claimant until
after the May 10, 2018 fall at the Hanover Hotel that resulted in the severe fracture
of Claimant’s left ankle. (Id. at 171a-72a, 178a-80a.) Nevertheless, other than her
inability to fully ambulate, Dr. Ochalski did not believe that Claimant’s
May 10, 2018 fall in any way contributed to the symptoms that she was experiencing
on September 5, 2018. (Id. at 181a.) When questioned whether Claimant’s cervical


                                          8
myelopathy existed prior to the January 26, 2018 work-related incident, Dr. Ochalski
explained:
             What I believe existed at the time of [Claimant’s work-related]
      fall was some element of cervical spondylosis, which is a generic term
      for disc bulging, disc, you know, degenerative changes, and joint
      changes. That I’m pretty sure preexisted her fall as evidenced by the
      fact that she’s had previous complaints of neck pain although were
      incompletely worked up at the time of those complaints and those
      structural changes, particularly the reversal of her normal cervical
      curvature that stretched the spinal code [sic] predisposed her to not only
      worsening -- to developing a central cord syndrome and some -- and
      progressive myelopathy, but I do not believe at least that anyone had
      diagnosed her with preexisting cervical myelopathy.
(Id. at 182a-83a.)
      Dr. Ochalski further admitted that he “was impressed with the fact that
someone could fracture [her] ankle from a ground-level fall” and that it was
“certainly possible” that Claimant could have injured her neck and low back as a
result of the May 10, 2018 fall. (Id. at 185a.) When questioned whether Claimant’s
cervical pain complaints began before or after the May 10, 2018 fall, Dr. Ochalski
indicated that Claimant had reported neck pain, neck stiffness, and leg/motor
weakness to both Nurse Miller and her family doctor prior to the May 10, 2018 fall;
he explained that there was a delay in connecting those symptoms with a diagnosis
of cervical myelopathy because Claimant and her medical providers initially
attributed her leg weakness to her lumbar spine rather than her spinal cord
compression.    (Id. at 189a-98a.)    Dr. Ochalski admitted, however, that while
Claimant had expressed symptomatic complaints relative to her neck issues, no
formal diagnosis had been offered by WellSpan’s medical practitioners with respect
to Claimant’s neck condition as of March 15, 2018. (Id. at 198a-99a.) Dr. Ochalski
also admitted that WellSpan’s office notes from April 23, 2018, do not include any


                                          9
complaints of neck pain or neck stiffness but that those complaints were noted again
after Claimant’s May 10, 2018 fall. (Id. at 199a.)
      Dr. Ochalski also admitted that he did not review all of Claimant’s medical
records from her primary care physician prior to his deposition. (Id. at 200a-06a.)
Dr. Ochalski acknowledged that those medical records demonstrate that, prior to the
January 26, 2018 work-related incident, Claimant had been suffering from chronic
back pain and degenerative changes in her cervical, thoracic, and lumbar spine.
(Id. at 201a-06a.) Dr. Ochalski explained, however:
             It wouldn’t surprise me [if] someone with her condition . . . had
      back pain [with] intermittent flare-ups.
             ....
      [M]any patients that we encounter with work injuries, it’s not
      uncommon for them to have a preexisting back condition, and the fact
      is I don’t -- her MRI shows, you know, moderate degenerative changes.
             . . . [Y]ou reference a very typical patient with her MRI as having
      some preexisting degenerative changes, which again only predisposes
      her to aggravating those changes with the type of fall that she had.
(Id. at 201a-02a.) Dr. Ochalski further admitted that Claimant did not make him
aware that, in October 2015, she suffered from a concussion and neck pain following
a fall from a horse or that, in May 2016, she was suffering from neck pain and
underwent trigger point injections. (Id. at 206a.) Dr. Ochalski indicated that he did
not address Claimant’s driving status at any of his office visits. (Id. at 225a.) When
questioned if he could distinguish whether the scheduled surgery was the result of
the January 26, 2018 work-related incident or the May 10, 2018 non-work-related
fall, Dr. Ochalski explained that “there were elements of myelopathy that predated
her fall that resulted in the ankle [fracture] and that there are some symptoms that
have . . . worsened since that fall in May.” (Id. at 229a-30a.)



                                         10
      In opposition to Claimant’s claim petition and in support of its termination
petition, Employer presented the deposition testimony of Walter Peppelman, Jr.,
D.O., who is board certified in both orthopedic surgery and spine surgery.
(Id. at 256a.) Dr. Peppelman performed an independent medical examination (IME)
of Claimant on January 10, 2019, which included obtaining a history, performing a
physical examination, and reviewing Claimant’s medical records and diagnostic
studies. (Id. at 259a-75a.) Dr. Peppelman indicated that his physical examination
revealed no objective evidence of any neurologic abnormalities that would
correspond with Claimant’s subjective complaints. (Id. at 270a-71a.) He also
indicated that Claimant’s diagnostic tests—specifically, the EMGs of her upper and
lower extremities, the MRI of her cervical spine, the MRI of her thoracic spine, the
MRI of her lumbar spine, and the bone scan—were all within normal limits and
revealed degenerative changes with no acute findings or any evidence of neuropathy
or radiculopathy, significant abnormalities within the nerves, or significant
compression of either the spinal cord or the exiting nerves. (Id. at 272a-81a.)
      Based upon the results of his IME, Dr. Peppelman opined within a reasonable
degree of medical certainty that, as a result of the January 26, 2018 work-related
incident, Claimant sustained a lumbar sprain/strain.             (Id. at 282a-83a.)
Dr. Peppelman did not, however, believe that Claimant sustained any additional
injuries as a result of the January 26, 2018 work-related incident, including, but not
limited to, lumbar radiculopathy, cervical myelopathy, and/or central cord
compression/syndrome. (Id. at 284a-85a, 289a-90a.) Dr. Peppelman explained that
there is no objective evidence of spinal cord impingement or cervical myelopathy
and Claimant’s initial subjective complaints were not consistent with an injury to
her cervical spine. (Id. at 285a-91a.) Dr. Peppelman admitted, nevertheless, that


                                         11
Claimant had complained of pain that radiated into her neck at the time of her
January 30, 2018 office visit with her family doctor and that leg weakness can be a
symptom of cervical myelopathy. (Id. at 301a-02a.) Dr. Peppelman further opined
that, as of January 10, 2019, the date of his IME, Claimant had reached maximum
medical improvement, had fully recovered from and required no further treatment
for her January 26, 2018 work-related injury, and was capable of returning to work
in her pre-injury position with Employer. (Id. at 293a-95a.) Dr. Peppelman also did
not believe that the cervical spine decompression with stabilization surgery
recommended by Dr. Ochalski was reasonable or necessary to treat Claimant’s
January 26, 2018 work-related injury. (Id. at 266a, 294a.)
      Employer also offered the deposition testimony of Jason Beddia (Mr. Beddia),
a paramedic, and William Lawver (Mr. Lawver), an emergency medical technician.
Mr. Beddia and Mr. Lawver testified that, on May 10, 2018, they were dispatched
to the Hanover Hotel, where they found Claimant in the vestibule outside the
bathroom near the bar area with a fractured left ankle with obvious deformity.
(Id. at 358a-59a, 361a, 387a, 389a.) At that time, Claimant reported that the injury
had occurred when she put her leg up to scratch a rash and fell. (Id. at 360a.) Mr.
Beddia and Mr. Lawver explained that, while Claimant admitted to having
consumed four margaritas that night, Claimant did not appear intoxicated—i.e., she
may have been impaired, but her speech was not slurred, she was coherent, she was
able to answer all of Mr. Beddia’s and Mr. Lawver’s questions, and there was no
odor of alcohol on her breath. (Id. at 360a-64a, 390a-91a.)
      By decision and order dated August 29, 2019, the WCJ granted Claimant’s
claim petition and denied Employer’s termination petition. In so doing, the WCJ
made the following relevant factual findings and credibility determinations:


                                        12
14.   . . . I have not given any weight to Mr. Beddia’s testimony. There
      is no dispute that . . . Claimant fell and fractured her ankle on
      May 10, 2018.
15.   . . . I have not given any weight to Mr. Lawver’s testimony.
      There is no dispute that . . . Claimant fell and fractured her ankle
      on May 10, 2018.
      ....
23.   I accept as credible and persuasive . . . Claimant’s testimony.
      I found . . . Claimant to be a credible witness when she testified
      before me at the February 6, 2019 hearing. . . . Claimant admitted
      that she had prior problems, symptoms[,] and treatment for her
      low back and neck. . . . Claimant’s history of pain in her neck
      following the work-related fall on or about January 26, 2018[,]
      is consistent with the medical records and opinion of Dr.
      Ochlaski [sic]. Dr. Peppelman acknowledged that . . . Claimant
      complained of pain radiating to her neck at the January 30, 2018
      visit [with] her family doctor.
24.   I accept as credible and persuasive the medical opinions of
      Dr. Ochalski and find that . . . Claimant’s January 26, 2018 fall
      at work resulted in lumbar radiculopathy, lumbar strain, cervical
      myelopathy[,] and central cord compression that resulted in the
      surgery performed by Dr. Ochalski on April 15, 2019.
      Dr. Ochalski’s opinion is credible and persuasive because he is
      . . . Claimant’s treating doctor. He has had the opportunity to
      treat and examine . . . Claimant on multiple occasions.
      Furthermore, Dr. Ochalski’s opinion is consistent with the
      medical records in January of 2018 and February of 2018 that
      confirm that . . . Claimant was complaining of pain radiating to
      her neck. Dr. Ochalski’s testimony is consistent with . . .
      Claimant’s leg weakness following the fall at work on
      January 26, 2018. Dr. Peppelman acknowledged that . . .
      Claimant complained of pain radiating to her neck at the
      January 30, 2018 visit with her family doctor. Dr. Peppelman
      acknowledged that a symptom of cervical myelopathy is leg
      weakness. Dr. Ochalski explained how . . . Claimant’s
      pre[]existing changes in her neck made her more vulnerable to
      cervical myelopathy and central cord compression as a result of
      her January 26, 2018 fall. Dr. Ochalski explained how the
      symptoms associated with cervical myelopathy and central cord
      compression continued from her fall at work on


                                   13
               January 26, 2018[,] through and after her May 10, 2018 fall at
               Hanover Hotel.
       25.     I reject as not credible and not persuasive the medical opinion of
               Dr. Peppelman. He only examined . . . Claimant on one occasion.
               He acknowledged that . . . Claimant had pain radiating to her
               neck at the January 30, 2018 office visit with her family doctor.
               He acknowledged that an element of cervical myelopathy was
               leg weakness.
(WCJ’s Decision 4, 7-8.) Based on these relevant factual findings and credibility
determinations, the WCJ essentially concluded: (1) Claimant met her burden of
proving that, in addition to a lumbar sprain, she also sustained a lumbar strain,
lumbar radiculopathy, cervical myelopathy, and central cord compression as a result
of the January 26, 2018 work-related incident; and (2) Employer did not meet its
burden of proving that Claimant had fully recovered from her January 26, 2018
work-related injury. Employer appealed to the Board, which affirmed the WCJ’s
decision. Employer then petitioned this Court for review.
                            II. ARGUMENTS ON APPEAL
       On appeal,3 Employer essentially argues that the Board erred by affirming the
WCJ’s decision because: (1) the WCJ’s finding that Claimant sustained a lumbar
sprain, a lumbar strain, lumbar radiculopathy, cervical myelopathy, and central cord
compression as a result of the January 26, 2018 work-related incident is not
supported by substantial evidence of record;4 and (2) Employer met its burden of

       3
         Our review is limited to determining whether an error of law was committed, whether
necessary findings of fact are supported by substantial evidence, and whether constitutional rights
were violated.     Combine v. Workers’ Comp. Appeal Bd. (Nat’l Fuel Gas Distrib.
Corp.), 954 A.2d 776, 778 n.1 (Pa. Cmwlth. 2008), appeal denied, 967 A.2d 961 (Pa. 2009).
       4
         Throughout its brief, Employer suggests that the WCJ “arbitrarily and capriciously
disregarded” certain evidence—i.e., the facts and circumstances surrounding Claimant’s
subsequent, intervening, non-work-related fall on May 10, 2018, including the independent
testimony of Mr. Beddia and Mr. Lawver, Claimant’s alleged untruthful statements under oath,
and the credible and competent testimony of Dr. Peppelman—and that, had the WCJ properly


                                                14
proving that Claimant had fully recovered from her January 26, 2018 work-related
injury as of January 10, 2019.
                                    III. DISCUSSION
                      A. Substantial Evidence – Claim Petition
       Employer argues that the Board erred by affirming the WCJ’s decision to
grant Claimant’s claim petition because the WCJ’s finding that, in addition to the
accepted lumbar sprain, Claimant also sustained a lumbar strain, lumbar
radiculopathy, cervical myelopathy, and central cord compression as a result of the
January 26, 2018 work-related incident is not supported by substantial evidence.
More specifically, Employer contends that the WCJ did not give proper weight to
the facts and circumstances surrounding Claimant’s subsequent, intervening,
non-work-related fall on May 10, 2018, including that Claimant felt well enough to
have a “moms’ night out,” that Claimant had been drinking prior to the fall, and that
the fall was significant enough to cause Claimant to sustain a fractured left ankle.
Employer further contends that Dr. Ochalski’s testimony in support of the expansion
of Claimant’s injury description to include cervical myelopathy and a central cord
compression/injury was incompetent and equivocal because: (1) Dr. Ochalski did
not initially review Claimant’s medical records from her primary care physician and,


considered this evidence, the WCJ would have denied Claimant’s claim petition. Given, however,
that Employer has framed its arguments not in terms of a deliberate disregard of such evidence
but, rather, in terms of witness credibility and evidentiary weight, we will treat Employer’s
argument as one of substantial evidence. Nevertheless, even if Employer did raise a capricious
disregard argument, that argument is rejected. A capricious disregard of evidence only occurs
when the WCJ deliberately ignores relevant, competent evidence. Capasso v. Workers’ Comp.
Appeal Bd. (RACS Assocs., Inc.), 851 A.2d 997, 1002 (Pa. Cmwlth. 2004). Here, there is
absolutely no indication that the WCJ deliberately ignored the testimony of Dr. Peppelman,
Mr. Beddia, or Mr. Lawver. Rather, the WCJ specifically addressed and summarized such
testimony in his decision, demonstrating that the WCJ considered but rejected it as not credible
and/or relevant to his decision.

                                              15
when he did, he conceded that those records established that Claimant complained
of chronic back pain and had degenerative changes in her cervical, thoracic, and
lumbar spine prior to the January 26, 2018 work-related incident; (2) Dr. Ochalski
was unaware that Claimant suffered from a concussion and neck pain following a
fall from a horse in October 2015; (3) Claimant did not inform Dr. Ochalski that she
underwent trigger point injections for neck pain in May 2016; and (4) “Dr. Ochalski
admitted that he could not unequivocally state how Claimant’s neck injury occurred”
and that “it was ‘certainly possible’ [that] Claimant’s neck injuries were the result
of her fall in May 2018.” (Employer’s Br. at 30.) Employer also argues that
Claimant herself was not credible because her “false testimony[—relative to prior
complaints and diagnoses and alleged driving restriction—was] directly
contradicted by every other person who testified in this case.” (Id. at 33.) Employer
further contends that the reasoning behind the WCJ’s determination that
Dr. Peppelman’s opinions were not credible or persuasive is flawed because it
misstates and, as a whole, ignores Dr. Peppelman’s competent testimony. Employer
suggests that, “by determining the credibility of Dr. Peppelman on the fact that he
only examined Claimant once,” the WCJ “reverse[d] the burden of proof for a
claim/review petition and create[d] an insurmountable hurdle that . . . [E]mployer
[could] never overcome, thereby depriving [E]mployer of its constitutional right to
due process.” (Id. at 36-37.)
      In response, Claimant argues that the WCJ properly granted her claim petition
because she met her burden of establishing that, in addition to the accepted lumbar
sprain, she also sustained a lumbar strain, lumbar radiculopathy, cervical
myelopathy, and central cord compression as a result of the January 26, 2018
work-related incident. Claimant further contends that it was well within the WCJ’s


                                         16
purview to not give any weight to the facts and circumstances surrounding her
non-work-related fall on May 10, 2018, and/or to accept or reject her testimony as
credible or not credible. Claimant also contends that, contrary to Employer’s
contentions, Dr. Ochalski’s testimony is internally consistent, because he explained
on both direct and extensive cross-examination how the January 26, 2018
work-related incident caused Claimant to sustain central cord compression and
cervical myelopathy, how Claimant’s preexisting cervical problems predisposed her
to cervical myelopathy, and how Claimant’s complaints of foot numbness and
tingling could only be explained by lumbar radiculopathy stemming from the L5 or
S1 nerve root. Lastly, Claimant argues that the WCJ did not err by basing his
credibility determinations, at least in part, on the number of times that Claimant was
seen by Dr. Ochalski and Dr. Peppelman, because Employer’s argument to the
contrary “flies in the face of [the] prior holdings of this Court [establishing] that the
opinions of a treating healthcare provider may be entitled to greater weight than the
testimony of a specialist who examines an employee only for the purpose of giving
testimony.” (Claimant’s Br. at 11.)
      At the outset, it is well settled that the WCJ is the ultimate finder of fact in
workers’ compensation proceedings. Williams v. Workers’ Comp. Appeal Bd. (USX
Corp.-Fairless Works), 862 A.2d 137, 143 (Pa. Cmwlth. 2004). As fact-finder,
matters of credibility, conflicting medical evidence, and evidentiary weight are
within the WCJ’s exclusive province. Id. If the WCJ’s findings are supported by
substantial evidence, they are binding on appeal. Agresta v. Workers’ Comp. Appeal
Bd. (Borough of Mechanicsburg), 850 A.2d 890, 893 (Pa. Cmwlth. 2004). In
determining whether the WCJ’s findings are supported by substantial evidence, we
may not reweigh the evidence or the credibility of the witnesses but must simply


                                           17
determine whether the WCJ’s findings have the requisite measure of support in the
record as a whole. Elk Mountain Ski Resort, Inc. v. Workers’ Comp. Appeal Bd.
(Tietz, deceased), 114 A.3d 27, 32 n.5 (Pa. Cmwlth. 2015). It is irrelevant whether
there is evidence to support contrary findings; the relevant inquiry is whether
substantial evidence supports the WCJ’s necessary findings. Hoffmaster v. Workers’
Comp. Appeal Bd. (Senco Prods., Inc.), 721 A.2d 1152, 1155 (Pa. Cmwlth. 1998).
      It is also well settled that “[i]n a proceeding on a claim petition, the claimant
bears the burden of establishing a work-related injury rendering the claimant
incapable of performing the time-of-injury job.” Vista Int’l Hotel v. Workmen’s
Comp. Appeal Bd. (Daniels), 742 A.2d 649, 654 (Pa. 1999).                 Pursuant to
Section 301(c)(1) of the Workers’ Compensation Act (Act),5 an employee’s injuries
are compensable if they “(1) arise[] in the course of employment and (2) [are]
causally related thereto.”             ICT Grp. v. Workers’ Comp. Appeal Bd.
(Churchray˗Woytunick), 995 A.2d 927, 930 (Pa. Cmwlth. 2010).              Further, an
employee must demonstrate that she is disabled as a consequence of the work-related
injury.     Cromie v. Workmen’s Comp. Appeal Bd. (Anchor Hocking Corp.),
600 A.2d 677, 679 (Pa. Cmwlth. 1991). Unequivocal medical evidence is required
where it is not obvious that an injury is causally related to the work incident. Id.
“The question of whether expert medical testimony is unequivocal[] and, thus,
competent evidence to support factual determinations is a question of law subject to
our review.”        Amandeo v. Workers’ Comp. Appeal Bd. (Conagra Foods),
37 A.3d 72, 80 (Pa. Cmwlth. 2012). “In such cases, we review the testimony as a
whole and may not base our analysis on a few words taken out of context.” Id.
“Taking a medical expert’s testimony as a whole, it will be found to be equivocal if

      5
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 411(1).

                                               18
it is based only upon possibilities, is vague, and leaves doubt.” Kurtz v. Workers’
Comp. Appeal Bd. (Waynesburg College), 794 A.2d 443, 449 (Pa. Cmwlth. 2002).
“[M]edical testimony is unequivocal if a medical expert testifies, after providing a
foundation for the testimony, that, in his professional opinion, he believes or thinks
a fact exists.” O’Neill v. Workers’ Comp. Appeal Bd. (News Corp. Ltd.), 29 A.3d 50,
57 (Pa. Cmwlth. 2011).
      In addition to this requirement that a medical expert’s testimony be
unequivocal, the medical expert’s testimony also must reflect the expert’s adequate
understanding of the facts to be competent. Sears, Roebuck & Co. v. Workmen’s
Comp. Appeal Bd., 409 A.2d 486, 490 (Pa. Cmwlth. 1979). In reviewing an expert’s
testimony on this basis, we must consider whether the expert “had sufficient facts
before him upon which to express” his medical opinion. Id. A medical expert’s
opinion will be held to be incompetent only when the opinion is based solely on
inaccurate or false information; when the record as a whole contains factual support
for an expert’s opinion, the opinion is not incompetent. Am. Contracting Enters.,
Inc. v. Workers’ Comp. Appeal Bd. (Hurley), 789 A.2d 391, 396 (Pa. Cmwlth. 2001).
      Here, the WCJ’s finding that, in addition to the accepted lumbar sprain,
Claimant also sustained a lumbar strain, lumbar radiculopathy, cervical myelopathy,
and a central cord compression as a result of the January 26, 2018 work-related
incident is supported by substantial evidence. Dr. Ochalski credibly testified that,
as a result of the January 26, 2018 work-related incident, Claimant sustained a
lumbar sprain/strain, lumbar radiculopathy, cervical myelopathy, and a central cord
compression/injury. Employer, nevertheless, suggests that there is not substantial
evidence of record to support the WCJ’s finding because: (1) Dr. Ochalski’s
testimony in support of the expansion of Claimant’s injury description to include


                                         19
cervical myelopathy and a central cord compression/injury was incompetent and
equivocal; (2) the WCJ did not give proper weight to the facts and circumstances
surrounding Claimant’s May 10, 2018 non-work-related fall; and (3) Claimant was
not credible due to her false testimony relative to her prior complaints and diagnoses
and an alleged driving restriction. We disagree.
      First, there is simply no evidence of record to suggest that Dr. Ochalski’s
opinion that Claimant sustained a lumbar sprain/strain, lumbar radiculopathy,
cervical myelopathy, and a central cord compression as a result of the
January 26, 2018 work-related incident was based only upon possibilities, was
vague, left doubt, or was based on inaccurate or false information.                  See
Kurtz, 794 A.2d at 449; Sears, Roebuck & Co., 409 A.2d at 490.                Although
Dr. Ochalski may not have been aware of the exact particulars of Claimant’s prior
back and neck injuries and the treatment that Claimant received in connection with
those injuries prior to the time of his deposition, Dr. Ochalski testified that there was
nothing in Claimant’s prior medical records that changed his opinion that Claimant’s
lumbar sprain/strain, lumbar radiculopathy, cervical myelopathy, or central cord
compression are causally related to the January 26, 2018 work-related incident. In
fact, Dr. Ochalski explained that Claimant’s preexisting back and neck issues
actually predisposed her to developing the spinal cord injury that she sustained as a
result of the January 26, 2018 work-related incident. In addition, the fact that
Dr. Ochalski may not have had all of Claimant’s prior medical records goes to the
weight of his testimony, not his competency. See Huddy v. Workers’ Comp. Appeal
Bd. (U.S. Air), 905 A.2d 589, 593 n.9 (Pa. Cmwlth. 2006). Furthermore, while
Dr. Ochalski may have indicated that he was “impressed” that Claimant could
fracture her ankle from a ground-level fall and that it was “certainly possible” that


                                           20
Claimant could have injured her neck and low back as a result of the
May 10, 2018 non-work-related fall, we will not, as Employer would like us to do,
take these few words of Dr. Ochalski’s testimony out of context and ignore the
remainder of his testimony. See Amandeo, 37 A.3d at 80. “Certainly possible” does
not express an unequivocal medical opinion. Dr. Ochalski’s testimony, when taken
as whole, establishes that the cause of Claimant’s lumbar sprain/strain, lumbar
radiculopathy, cervical myelopathy, and a central cord compression was the January
26, 2018 work-related incident, not the May 10, 2018 non-work-related fall.
      Second, while we are mindful of the fact that Claimant’s May 10, 2018
non-work-related fall was significant enough to cause Claimant to suffer a fractured
left ankle, we cannot, in light of Dr. Ochalski’s credible testimony, conclude that the
WCJ did not give proper weight to the facts and circumstances surrounding that fall.
As noted above, Dr. Ochalski’s testimony, when taken as a whole, establishes that
Claimant sustained a lumbar sprain/strain, lumbar radiculopathy, cervical
myelopathy, and a central cord compression as a result of the January 26, 2018
work-related incident. Dr. Ochalski explained that, while there may have been a
delay in diagnosing Claimant with cervical myelopathy and central cord
compression, Claimant had reported neck pain, neck stiffness, and leg/motor
weakness to both her family doctor and Nurse Miller prior to the May 10, 2018
non-work-related fall. Dr. Ochalski further explained that Claimant had symptoms
and physical examination findings that predated the May 10, 2018 non-work-related
fall that were early indicators of myelopathy. Given this credible medical testimony,
the circumstances surrounding the May 10, 2018 non-work-related fall were
irrelevant to the WCJ’s determination.




                                          21
      Third, by calling into question the truthfulness of Claimant’s testimony,
Employer is asking this Court to reweigh the credibility of Claimant’s testimony,
which we will not do. See Elk Mountain Ski Resort, Inc., 114 A.3d at 32 n.5.
“Questions of credibility and the choice between conflicting testimony[—i.e., a
witness’s inconsistent testimony or the conflicting testimony of two or more
witnesses—] are for the [WCJ], not this Court.” Am. Refrigerator Equip. Co. v.
Workmen’s Comp. Appeal Bd., 377 A.2d 1007, 1010 (Pa. Cmwlth. 1977).
      Employer further suggests that, by finding Dr. Peppelman’s testimony to be
not credible or persuasive on the basis that Dr. Peppelman had only examined
Claimant on one occasion, the WCJ somehow reversed the burden of proof and
created an “insurmountable hurdle” that Employer could never overcome, thereby
violating its constitutional right to due process. Employer ignores, however, that it
is well settled that a WCJ may give “greater credence . . . to the testimony of a
treating physician than to a physician who examines [a claimant] simply to testify
for litigation purposes.” D.P. “Herk” Zimmerman, Jr., Inc. v. Workmen’s Comp.
Appeal Bd. (Himes), 519 A.2d 1077, 1080 (Pa. Cmwlth. 1987). This is exactly what
the WCJ did here. The WCJ concluded that Dr. Ochalski’s testimony was credible
because he is Claimant’s treating physician and he had the opportunity to treat and
examine Claimant on multiple occasions, whereas Dr. Peppelman only examined
Claimant on one occasion. If this was not enough, the WCJ went even further with
his credibility determinations by explaining that Dr. Ochalski’s testimony was
consistent with Claimant’s initial complaints of pain that radiated into her neck and
leg weakness following the January 26, 2018 work-related incident, that
Dr. Peppelman admitted that Claimant had complained of pain that radiated into her
neck at the January 30, 2018 visit with her family doctor, and that Dr. Peppelman


                                         22
acknowledged that leg weakness is a symptom of cervical myelopathy. Thus, we
cannot find fault with the WCJ’s decision to credit Dr. Ochalski’s testimony over
Dr. Peppelman’s testimony.
      For all of these reasons, we cannot conclude that the Board committed an error
of law by affirming the WCJ’s decision to grant Claimant’s claim petition, because
the WCJ’s finding that, in addition to the accepted lumbar sprain, Claimant also
sustained a lumbar strain, lumbar radiculopathy, cervical myelopathy, and central
cord compression as a result of the January 26, 2018 work-related incident is
supported by substantial evidence.
                 B. Substantial Evidence – Termination Petition
      Employer argues that the Board erred by affirming the WCJ’s decision to deny
its termination petition because it met its burden of proving that Claimant had fully
recovered from her January 26, 2018 work-related injury as of January 10, 2019.
Employer contends that Dr. Peppelman’s credible opinion—which Employer
suggests is supported by Dr. Ochalski’s concessions that Claimant suffered from
back and neck problems, including age-related degenerative changes, prior to the
January 26, 2018 work-related incident—establishes that Claimant had fully
recovered from her work-related injury as of January 10, 2019, required no further
treatment therefor, and was capable of returning to work without restrictions. In
response, Claimant argues that the WCJ properly denied Employer’s termination
petition, because the WCJ rejected Dr. Peppelman’s testimony that Claimant had
fully recovered from her January 26, 2018 work-related injury as not credible.
      To succeed in a termination petition, the employer bears the burden to prove
that the claimant’s disability has ceased and/or that any current disability is unrelated
to the claimant’s work injury. Jones v. Workers’ Comp. Appeal Bd. (J.C. Penney


                                           23
Co.), 747 A.2d 430, 432 (Pa. Cmwlth.), appeal denied, 764 A.2d 1074 (Pa. 2000).
An employer may satisfy this burden by presenting unequivocal and competent
medical evidence of the claimant’s full recovery from her work-related injuries.
Koszowski v. Workmen’s Comp. Appeal Bd. (Greyhound Lines, Inc.), 595 A.2d 697,
699 (Pa. Cmwlth. 1991). Furthermore, in order to terminate benefits, an employer
must prove that all of a claimant’s work-related injuries have ceased. Central Park
Lodge v. Workers’ Comp. Appeal Bd. (Robinson), 718 A.2d 368, 370
(Pa. Cmwlth. 1998).
      Here, Employer is essentially suggesting that the WCJ should have granted its
termination petition because there is substantial evidence of record to support a
finding that Claimant had fully recovered from her work-related injury. The real
issue before this Court, however, is whether there is substantial evidence to support
the WCJ’s necessary findings, in this instance, that Claimant has not fully recovered
from her January 26, 2018 work-related incident. While Dr. Peppelman may have
opined that Claimant only sustained a lumbar sprain/strain as a result of the
January 26, 2018 work-related incident and that Claimant had fully recovered from
that injury as of the date of his IME, Dr. Ochalski opined that, in addition to the
lumbar sprain/strain, Claimant also sustained lumbar radiculopathy, cervical
myelopathy, and a central cord compression as a result of the January 26, 2018
work-related incident and that Claimant continues to suffer from and require further
treatment for the cervical myelopathy and central cord compression. We stress that
it does not matter if there is evidence in the record that could support a finding
contrary to that made by the WCJ; the only inquiry is whether there is substantial
evidence of record to support the WCJ’s findings. Hoffmaster, 721 A.2d at 1155.
The WCJ, as the ultimate fact-finder, had the discretion to credit Dr. Ochalski’s


                                         24
testimony over Dr. Peppelman’s testimony. For these reasons, we cannot conclude
that the Board committed an error of law by affirming the WCJ’s decision to deny
Employer’s termination petition, because there is substantial evidence of record to
support the WCJ’s finding that Claimant has not fully recovered from her
January 26, 2018 work-related injury.
                              IV. CONCLUSION
      Accordingly, we affirm the Board’s order.




                                        P. KEVIN BROBSON, President Judge




                                        25
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Davita, Inc.,                         :
                       Petitioner     :
                                      :
                v.                    :   No. 1207 C.D. 2020
                                      :
Lisa Rogers (Workers’                 :
Compensation Appeal Board),           :
                      Respondent      :


                                    ORDER

      AND NOW, this 9th day of November, 2021, the order of the Workers’
Compensation Appeal Board, dated October 29, 2020, is hereby AFFIRMED.




                                      P. KEVIN BROBSON, President Judge